DETAILED ACTION
	In Reply filed on 06/29/2022, claims 1-2, 4-11, and 14-23 are pending. Claims 1 and 2 are currently amended. Claims 3 and 12-13 are previously or currently canceled. No claim is newly added. Claims 1-2, 4-11, and 14-23 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya in view of Taniguchi (US 20090323189 A1). 
Regarding claim 1, Amemiya teaches a method for manufacturing a light absorber (optical absorber) (abstract), comprising: 
a first step of irradiating a resin substrate with an ion beam (page 155, 1st column: we used a 335 MeV oxygen ion beam; the calculation code of the stopping and range of ions in matter (SRIM) suggest sufficient penetration range of >1 mm in CR-39 plastics; FIGURE 2); 
a second step of etching the irradiated resin substrate with an alkaline solution to form an uneven surface on its surface (page 155, 2nd column: after the ion beam irradiation, the CR-39 substrate was etched in 6.5 N NaOH solution at 70 °C for 12–36 h, to ensure that the etch pits filled the entire surface). 
Amemiya also teaches that the spectral reflectance of the first prototype was below 2% for wavelengths ranging from 400 nm to 1400 nm (abstract). Although Amemiya is silent for explicitly disclosing that the uneven surface formed by the first and second steps has a total reflectance of 0.1% or less at wavelengths of 4 µm to 15 µm,  Amemiya’s uneven surface is produced by the identical process of the first and the second steps as recited in claim 1. 
Thus, a prima facie case of anticipation is established to the claimed property (i.e., total reflectance) by Amemiya. See MPEP 2112.01 I. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
	Amemiya also teaches the method comprises a third step of forming a body which covers the uneven surface of the etched resin substrate (page 155, 2nd column: the etched CR-39 surface was coated with a 100-nm-thick layer of Ni and a 50-nm-thick underlayer of Cr by ion plating to prevent the transmission of light; FIGURE 2). 
However,  Amemiya does not teach that (1) the third step is for forming a “transfer” body, and (2) a fourth step of peeling off the transfer body from the resin substrate to obtain a light absorber.
Taniguchi teaches an anti-reflection structure body capable of transferring an anti-reflection structure even to mainly a substrate or the like having a high melting point such as quartz glass and a method producing the same (abstract, ¶ [0001]). An anti-reflection structure is formed by processing one face of a glassy carbon (GC) substrate by using Electron Cyclotron Resonance (ECR) (i.e., ion beam) (¶ [0103]-¶ [0113]), and then a face at which the anti-reflection structure is formed by the above-described processing is coated by a fluoro-resin coating agent (OPTOOL (registered trade mark), made by Daikin Industries Ltd., 0.1%) as a mold release agent, thereafter, spin-coated with a photo-curable resin (PAK-01, made by Toyo Gosei Co., Ltd.) thereon (i.e., a third step of forming a transfer body), and the face coated with PAK-01 is pressed to a slide glass, and transfer is carried out by curing PAK-01 by irradiating ultraviolet ray from a side of the slide glass (¶ [0114]-¶ [0117]). After having been cured, PAK-01 is released (i.e., a fourth step of peeling off the transfer body), and a reflectance with regard to the face of the GC substrate at which an anti-reflection structure is transferred is measured using a Si mirror face substrate as a reference (¶ [0118]; FIGURE 13; of note, PAK-01 transfer (both the first transfer and the retransfer) absorbs light as shown in FIGURE 13).
Therefore, it would be obvious to one of ordinary person in the art at the time of filing invention to modify the method of forming a light absorber of Amemiya to further have a step of forming a transfer body on an etched substrate and a step of peeling off the transfer body to obtain a light absorber as taught by Taniguchi in order to obtain known results or a reasonable expectation of successful results of repeatedly using the same substrate for forming a light absorber and even after a non-reflection structure being worn out as the pattern can be reproduced again by ion beam processing after the wear (Taniguchi: derived from ¶ [0082], ¶ [0154]). 
Regarding claim 2, Amemiya teaches that the resin substrate is allyl diglycol carbonate resin (CR-39) (page 154, 2nd column: etched ion tracks on CR-39 plastics were used for patterning the surface with conically shaped pits of a high aspect ratio; FIGURE 2), the ion beam includes either Ne ions or ions heavier than Ne ions (page 155, 1st column: to fabricate the pits with such a large aspect ratio on CR-39 substrates, we performed heavy ion beam irradiation; we used a 335 MeV oxygen ion beam) and the ion beam has an acceleration energy of 200 MeV or more (page 155, 1st column), and the alkaline solution is strongly alkaline (page 155, 2nd column). Here, although Amemiya does not explicitly teach that the ion beam includes either Ne ions or ions heavier than Ne ions and has an acceleration energy of 200 MeV or more, when Amemiya discloses heavy ion beam irradiation and an oxygen ion beam with 335 MeV, it would be obvious to one of ordinary person in the art to use any suitable heavy ion such  as He, C, N, O, Ne, or Ar ions as heavy ion beam irradiation with any suitable acceleration energy such as 200 MeV or more (i.e., having an overlapping range with the disclosed range of Amemiya) in order to achieve etched surface pits with desired aspect ratio and surface density appropriate for target reflectance and wavelength (derived from page 155, 1st column). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Regarding claims 4 and 15, modified Amemiya teaches the transfer body is a metal film formed on the uneven surface of the etched resin substrate in the third step (Amemiya: page 155, 2nd column: the etched CR-39 surface was coated with a 100-nm-thick layer of Ni and a 50-nm-thick underlayer of Cr by ion plating to prevent the transmission of light; FIGURE 2; Taniguchi: ¶ [0083], ¶ [0194]- ¶ [0197]: a mold having the anti-reflection function can be obtained by forming a metal film on the anti-reflection structure face of the GC substrate by vapor deposition or the like, coating an adhering agent thereon, and releasing the film; claim 14). Thus, modified Amemiya teaches all the claimed limitations, and the motivation to combine applied to claims 1 equally applies here. 
Regarding claims 5 and 16, modified Amemiya does teaches that a surface with a total reflectance of 0.5% or less at wavelengths of 250 nm to 770 nm is formed on the light absorber of the metal film (Amemiya: abstract: the spectral reflectance of the first prototype was below 2% for wavelengths ranging from 400 nm to 1400 nm; Taniguchi: ¶ [0100]: the reflectances are substantially 0% (non-reflection) with regard to visual light (wavelength: 380 nm through 780 nm) and the reflectances are extremely low also in a long wavelength side; FIGURE 11). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Alternatively, modified Amemiya’s light absorber is produced by the identical process as recited in claims 4 and 15, respectively. Therefore, a prima facie case of anticipation is established to the claimed property (i.e., total reflectance) by modified Amemiya. See MPEP 2112.01 I. 
Regarding claims 6 and 17, modified Amemiya teaches that the transfer body is a photocurable resin which is applied onto the uneven surface of the etched resin substrate and cured by light irradiation in the third step (Taniguchi: ¶ [0114]-¶ [0117]: a photo-curable resin is spin-coated followed by irradiation of UV light). Thus, modified Amemiya teaches all the claimed limitations, and the motivation to combine applied to claims 1 equally applies here. 
Regarding claims 7 and 18, although modified Amemiya does NOT specifically teach that a surface with a total reflectance of 0.3% or less at wavelengths of 3 µm to 15 µm is formed on the light absorber of the photocurable resin, in this case, modified Amemiya’s light absorber is produced by the identical process as recited in claims 6 and 17, respectively. Therefore, a prima facie case of anticipation is established to the claimed property (i.e., total reflectance) by modified Amemiya. See MPEP 2112.01 I. 
Regarding claims 8, 14, 19 and 22, modified Amemiya teaches the transfer body is a silicone rubber prepared by applying a silicone composition (SOG (Spin on Glass, Accuglass 512B, a family of methyl-siloxane polymer) onto the uneven surface of the etched resin substrate and curing the composition in the third step (Taniguchi: ¶ [0122]). Thus, modified Amemiya teaches all the claimed limitations, and the motivation to combine applied to claims 1 equally applies here. 
	Regarding claims 9 and 20, although modified Amemiya does NOT specifically teach that a surface with a total reflectance of 0.2% or less at wavelengths of 5.5 µm to 15 µm is formed on the light absorber of the silicone rubber, in this case, modified Amemiya’s light absorber is produced by the identical process as recited in claims 8 and 19. Therefore, a prima facie case of anticipation is established to the claimed property (i.e., total reflectance) by modified Amemiya. See MPEP 2112.01 I. 
Regarding claims 10 and 21, modified Amemiya teaches the method further comprises a fifth step of forming a re-transfer body which covers the uneven surface of the transfer body obtained in the fourth step; and a sixth step of peeling off the re-transfer body from the transfer body to obtain a light absorber (Taniguchi: ¶ [0119]: further, transfer is carried out again by using as a mold the anti-reflection structure body made of PAK-01 obtained by the transfer, and the retransfer is carried out under a condition similar to that of the first transfer by using the fluoro-resin coating agent (OPTOOL (registered trade mark), 0.1%) and PAK-01 used for first transfer; similar to the process as described in ¶ [0114]-¶ [0118]). Thus, modified Amemiya teaches all the claimed limitations, and the motivation to combine applied to claims 1 equally applies here. 
Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya and Taniguchi as applied to claims 1 and 10, and 1 and 21, respectively, and further in view of Yoshikawa et al. (US 20070291386 A1, hereinafter Yoshikawa).
Regarding claims 11 and 23, modified Amemiya teaches that the transfer body and the re-transfer body are a photocurable resin (i.e., PAK-01) in Transfer Example 1 (Taniguchi: ¶ [0114]-¶ [0119]), and the transfer body is a silicone composition (i.e., SOG Accuglass 512B) in Transfer Example 2 (Taniguchi: ¶ [0122]-¶ [0127]). Although modified Amemiya does not explicitly discloses that the re-transferring is performed in use of the silicone composition, it would be obvious to one of ordinary skill in the art to use the known silicone rubber composition suitable for the transfer body as the composition of the re-transfer body as taught by the Transfer Example 1 in order to yield known results or a reasonable expectation of successful results of obtaining a light absorber having a re-transferred uneven surface. 
However, modified Amemiya does not specifically teach that the silicone composition includes carbon powder. 
Yoshikawa teaches a light absorbing antireflection structure, and optical unit, and a lens barrel unit including the light absorbing antireflection structure, and optical unit (¶ [0002]). The lens barrel 5 includes a roughness shape of inner circumference surface 10 (FIGURES 3, 4). Yoshikawa also teaches that a light absorbing material may be dispersedly mixed in the lens barrel 5, or as another option, substantially, the lens barrel 5 may be formed of a light absorbing material such as a black dye (for example, Plast Black 9850 and 8970) obtained by mixing a plurality of coloring agents such as cyan, magenta and yellow, a carbon black or the like can be used (¶ [0033]; FIGURES 3, 4).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the composition of the transfer body or the re-transfer body having uneven surface (i.e., antireflection surface) of modified Amemiya to further include a light absorbing material such as a carbon black (i.e., carbon powder) as taught by Yoshikawa in order to yield known results or a reasonable expectation of successful results of obtaining a light absorber with improved antireflection properties at the  wavelengths corresponding to the absorbing wavelengths of the light absorbing material (Yoshikawa: derived from ¶ [0033]). 
Furthermore, although modified Amemiya further in view of Yoshikawa does NOT specifically teach that a surface with a total reflectance of 0.6% or less at wavelengths of 0.25 µm to 2.4 µm and a total reflectance of 0.4% or less at wavelengths of 2 µm to 15 µm is formed on the light absorber of the silicone rubber with the carbon powder dispersed, in this case, modified Amemiya’s light absorber is produced by the identical process as recited in claims 11 and 23. Therefore, a prima facie case of anticipation is established to the claimed property (i.e., total reflectance) by modified Amemiya. See MPEP 2112.01 I. 

Response to Arguments
Applicant's arguments filed on 09/29/2022 have been fully considered but they are not persuasive. 
	The Applicant argues (see page 8) that Amemiya does not disclose or suggest that “the uneven surface formed by the first and second steps has a total reflectance of 0.1% or less at wavelengths of 4 µm to 15 µm” because the claimed property was generated in a specific condition along with the following steps of the third and the fourth steps. 
	The Examiner respectfully disagrees with this argument (see above the 35 U.S.C. 103 rejection of claim 1). Amemiya all the claimed limitations of the first step and the second step (FIGURE 2). 
At first, although the Applicant showed certain features of the first and the second steps, the Examiner notes that the features upon which applicant relies (e.g., a type of ion beam, an acceleration of energy, an irradiation density, a specific etching condition) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, claim 1 recites that only the first step and the second steps contribute to the claimed property of total reflectance. Thus, whether Amemiya teaches the third step and/or the fourth step or not is irrelevant to determining that Amemiya, which explicitly discloses the same processes of the first and the second steps, teaches the claimed property of total reflectance.   
The Applicant argues (see pages 9-10) that it would not be obvious to combine Amemiya in view of Taniguchi to make a light absorber. 
The Examiner respectfully disagrees with this argument (see above the 35 U.S.C. 103 rejection of claim 1). 
At first, overall, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Secondly, both Amemiya and Taniguchi teach a method for manufacturing a light absorber (i.e., anti-reflection structure) by making an uneven surface on the light absorber (see abstract). Ion irradiation on a substrate contributes to generating an uneven surface, and the uneven surface is directly (Amemiya) or indirectly (Taniguchi) transferred to a light absorber (see above the 35 U.S.C. 103 rejection of claim 1). Although Amemiya discloses a method to produce a light absorber having an uneven surface directly fabricated by ion irradiation and etching (Amemiya: FIGURE 2), the method would not be limited to producing a light absorber directly made from the irradiation and the etching. Rather, it would be obvious to one of ordinary skill in the art that the uneven surface of Amemiya would be repetitively produced as multiple light absorbers without further ion irradiation and etching on an individual substrate, by combining the disclosed method of Taniguchi (i.e., the third and the fourth steps as recited in claim 1).
Thirdly, claim 1 recites a method comprising the first to fourth steps (i.e., open-end). Amemiya teaches thin metal coating and black layer coating after formation of the uneven surface on a substrate (FIGURE 2). Although Amemiya discloses further steps not recited in claim 1, it does not limit to combine the teaching of Amemiya with the one of Taniguchi in order to obtain a light absorber. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/INJA SONG/Examiner, Art Unit 1744  

/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726